da Le bo

10
1]
12
13
l4
15
16
Ly
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cr-O0086-HDM-NJK Document 428 Filed 09/03/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, | 2:17-CR-086-HDM-NIK
Plaintilf, | Final Order of Forfeiture
¥.
ANTHONY DELANO HYLTON, JR.,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim, FP. 32.2(b)(1) and (b\(2) and 18 ULS.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Anthony Delano
Hylton, Jr., to the criminal offense, forfeiting the property set forth in the Plea Agreement
and the Forfeiture Allegation of the Third Superseding Criminal Indictment and shown by
the United States to have the requisite nexus to the offense to which Anthony Delano
Hylton, Jr., pled guilty. Third Superseding Criminal Indictment, ECF No. 328; Plea
Agreement, ECF No. 374; Change of Plea, ECF No. 375; Preliminary Order of Forfeiture,
ECF No. 379.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Ped. R. Crim, P. 32.2(e) and
32.2(b)(2(C).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www. lorfeiture.gov,

consecutively from January 12, 2021, through February 10, 2021, notifying all potential

 
i—i

i tw bo

 

 

Case 2:17-cr-O0086-HDM-NJK Document 428 Filed 09/03/21 Page 2 of 2

third parties of their right to petition the Court. Notice of Filing Proof of Publication
Exhibits, ECF No. 401-1, p. 5.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(4) and (b)(4\(B); Fed. R. Crim. P. 32.2(c\(2), 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461 (c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according ta law:

1. a black Rock Island Armory .45 caliber semi-automatic handgun with
brown grips, bearing serial number RIA1728332; and
2. any and all compatible ammunition
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
depasit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED _ Gpesho 3 2021,

    

HOWARD D. MCKI
UNITED STATES DISTRICT JUDGE

2

 
